             Case 1:20-cv-03535-JPO Document 50 Filed 10/26/20 Page 1 of 2



MITCHELL SILBERBERG & KNUPP LLP                                                                        Christine Lepera
                                                                                             A Professional Corporation
A LAW PARTNERSHIP INCLUDING PROFESSIONAL CORPORATIONS
                                                                                                  (917) 546-7703 Phone
                                                                                                     (917) 546-7673 Fax
                                                                                                           ctl@msk.com


October 26, 2020

VIA ECF

Hon. J. Paul Oetken, U.S.D.J.
Thurgood Marshall
United States Courthouse
Southern District of New York
40 Foley Square, Room 2101
New York, New York 10007

Re:       Hines v. Roc-a-Fella Records, Inc., et al., No. 19-cv-4587 (JPO) (“Hines I”)
          Hines v. EMI April Music, Inc., et al. No. 20-cv-03535 (JPO) (“Hines II”)

Dear Judge Oetken:

We are counsel to certain defendants (“Defendants”) in the above-captioned actions. We write
further to my letter to the Court dated October 5, 2020, and in response to the letter to the Court
by Plaintiff Ernie Hines of today’s date.

As of this date, the Court has not granted Plaintiff’s request for a further continuation of the stay
in these matters and, as set forth in my October 5, 2020 letter, we oppose any further extension
of the stay. In fact, Plaintiff has had another 24 days since his October 2, 2020 letter to this Court
to obtain counsel to appear in these matters, and he has not done so. As set forth in our prior
letter, following Mr. Hines’s prior attorney’s withdrawal—based upon the demonstrated baseless
nature of Mr. Hines’s claims—Mr. Hines had an abundance of time to obtain new counsel of
record. Mr. Hines has been unable to do so, because of the demonstrated lack of merit of his
claims.

Nonetheless, during the pendency of the stay, Mr. Hines’s agent, non-party Stephen Hacker, who
is acting behind the scenes for him in these matters, has repeatedly sought to pressure defendants
to “settle.” We have informed Mr. Hacker in no uncertain terms to cease that effort, and that
there is no interest in paying any “settlement.” Yet, Mr. Hines has now sent this Court a wholly
inappropriate letter of purported “urgency,” seeking to engage the Court in their efforts to obtain
a “settlement,” which efforts are now ostensibly coordinated with an attorney who clearly will
not appear in this action and stand behind Plaintiff’s allegations under Rule 11. Defendants
respectfully submit that these efforts should not be countenanced.

Accordingly, we respectfully request that this Court formally lift the stay, so that these matters
may move to resolution, including on the pending motion by defendants for reconsideration in
Hines I. Defendants intend to file a motion to dismiss Hines II and to seek the imposition of a
bond in both Hines actions pursuant to Local Civil Rule 54.2. We propose that Court enter the
following briefing schedule for this intended motion: Defendants’ Motion: November 20, 2020;
                                                        437 Madison Ave., 25th Floor, New York, New York 10022-7001
                                                        Phone: (212) 509-3900 Fax: (212) 509-7239 Website: WWW.MSK.COM
12607865.2
             Case 1:20-cv-03535-JPO Document 50 Filed 10/26/20 Page 2 of 2




Hon. J. Paul Oetken, U.S.D.J.
October 26, 2020
Page 2


Plaintiff’s Opposition, if any: December 4, 2020; and Defendants’ Reply, if any: December 11,
2020.

We greatly appreciate the Court’s consideration of this matter.


Respectfully,

/s/ Christine Lepera



Christine Lepera
A Professional Corporation of
MITCHELL SILBERBERG & KNUPP LLP

CTL/sml

cc:       Ernie Hines (Via Email)




12607865.2
